Per Curiam. Two points are made and earnestly insisted on by counsel in their petition for a rehearing. The first is that the verdict is manifestly against the weight of the evidence, and the other is that the court erred in giving instructions for appellee. As to the first point we can say that we have carefully considered all the evidence as we did at the time the decision was reached in the case, and notwithstanding the evidence is not of as conclusive a character as we could wish to make the case free from doubt, yet we think there was evidence enough to support the verdict of the jury upon the main issue, that is, was the fire that burned appellee’s meadow ignited in the grass upon appellant’s right of way by sparks emitted from its locomotive engines? and we do not feel at liberty to disturb it. The weakness of the evidence on this issue is chiefly complained of.1 2The instructions complained of given for appellee to the jury, while not strictly accurate and formal in all respects, we do not regard as so erroneous as under the evidence in the case wonld be likely to mislead the jury. We therefore deeline'to disturb the verdict on that account. The motion for a rehearing is therefore denied.